 

EXHIBIT 10.4

 

TRANSITION SERVICES AGREEMENT

 

DATED AS OF OCTOBER 31, 2013

 

BY AND BETWEEN

 

HARVARD BIOSCIENCE, INC.

 

AND

 

HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC.

 

 

 

 

This TRANSITION SERVICES AGREEMENT, dated as of October 31, 2013 (this
“Agreement”), is by and between HARVARD BIOSCIENCE, INC., a Delaware corporation
(“HBIO”), and HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC., a Delaware
corporation (“HART”).

 

RECITALS

 

WHEREAS, HBIO and HART have entered into a Separation and Distribution
Agreement, dated as of the date hereof (as amended, modified or supplemented
from time to time in accordance with its terms, the “Separation Agreement”);

 

WHEREAS, in connection with the Separation Agreement, the Parties (as defined
below) agreed that (a) HBIO (and/or its Affiliates on the date of this Agreement
immediately after giving effect to the Separation, collectively referred to as
the “HBIO Entities”) shall provide or cause to be provided to HART (and/or its
Affiliates on the date of this Agreement immediately after giving effect to the
Separation (as defined in the Separation Agreement), collectively referred to as
the “HART Entities”) certain services, use of facilities and other assistance on
a transitional basis, and (b) the HART Entities shall provide or cause to be
provided to the HBIO Entities certain services, use of facilities and other
assistance on a transitional basis, each in accordance with the terms and
subject to the conditions set forth in this Agreement; and

 

WHEREAS, the Separation Agreement requires execution and delivery of this
Agreement by HBIO and HART on or prior to the Separation Date (as defined in the
Separation Agreement).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Certain Defined Terms.

 

(a) Unless otherwise defined in this Agreement, all capitalized terms used in
this Agreement shall have the same meaning as in the Separation Agreement.

 

(b) The following capitalized terms used in this Agreement shall have the
meanings set forth below:

 

“Additional Services” shall have the meaning set forth in Section 2.03(a).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Dispute” shall have the meaning set forth in Section 9.01(a).

 

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

 

“Force Majeure” means, with respect to a Party, any acts of God, storms, floods,
riots, fires, sabotage, civil commotion or civil unrest, interference by civil
or military authorities, acts of war (declared or undeclared) or armed
hostilities or other national or international calamity or one or more acts of
terrorism or failure of energy sources or distribution facilities, that are
beyond the control of such Party (or any Person acting on its behalf), which by
its nature could not have been reasonably foreseen by such Party (or such
Person), or, if it could have been reasonably foreseen, was unavoidable.

 

“HART” shall have the meaning set forth in the Preamble.

 

“HART Entities” shall have the meaning set forth in the Recitals.

 

“HART Services” shall have the meaning set forth in Section 2.01.

 

“HART Services Manager” shall have the meaning set forth in Section 2.05(b).

 

1

 

 

“HBIO” shall have the meaning set forth in the Preamble.

 

“HBIO Entities” shall have the meaning set forth in the Recitals.

 

“HBIO Materials” shall have the meaning set forth in Section 3.01(a).

 

“HBIO Services” shall have the meaning set forth in Section 2.01.

 

“HBIO Services Manager” shall have the meaning set forth in Section 2.05(a).

 

“Interest Payment” shall have the meaning set forth in Section 6.01(c).

 

“New Services” shall have the meaning set forth in Section 2.04(a).

 

“Party” means either HBIO or HART individually (as the case may be), and
“Parties” means HBIO and HART collectively, and, in each case, their permitted
successors and assigns.

 

“Provider” means the Party or its Subsidiary or Affiliate providing a Service
under this Agreement.

 

“Provider Indemnified Party” shall have the meaning set forth in Section 8.05.

 

“Recipient” means the Party or its Subsidiary or Affiliate to whom a Service
under this Agreement is being provided.

 

“Recipient Indemnified Party” shall have the meaning set forth in Section 8.04.

 

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.

 

“Schedule(s)” shall have the meaning set forth in Section 2.02.

 

“Separation Agreement” shall have the meaning set forth in the Preamble.

 

“Service Charges” shall have the meaning set forth in Section 6.01(a).

 

“Service Extension” shall have the meaning set forth in Section 10.01(d).

 

“Service Increases” shall have the meaning set forth in Section 2.03(b).

 

“Services” shall have the meaning set forth in Section 2.01.

 

ARTICLE II



SERVICES, DURATION AND SERVICES MANAGERS

 

Section 2.01. Services. Subject to the terms and conditions of this Agreement,
(a) HBIO shall provide (or cause to be provided by the HBIO Entities or
otherwise) to the HART Entities the services listed on Schedule A to this
Agreement (the “HBIO Services”) and (b) HART shall provide (or cause to be
provided by the HART Entities or otherwise) to the HBIO Entities the services
listed on Schedule B to this Agreement (the “HART Services,” and, collectively
with the HBIO Services, any Additional Services, any Service Increases and any
New Services, the “Services”). All of the Services shall be for the sole use and
benefit of the respective Recipient and its Party.

 

Section 2.02. Duration of Services. Subject to the terms of this Agreement,
commencing on the Distribution Date, each of HBIO and HART shall provide or
cause to be provided to the respective Recipients each Service until the earlier
to occur of, with respect to each such Service, (i) the expiration of the period
of the maximum duration for such Service as set forth on Schedule A or Schedule
B (each, a “Schedule”, and collectively, the “Schedules”) or (ii) the date on
which such Service is terminated under Section 10.01(b); provided, however, that
each Recipient shall use its commercially reasonable efforts to transition
itself to a stand-alone entity with respect to each Service during the period
for such Service as set forth in the respective Schedules; and provided,
further, to the extent that a Provider’s ability to provide a Service is
dependent on the continuation of either a HBIO Service or a HART Service (and
such dependence has been made known to the other Party), as the case may be, the
Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such supporting HBIO Service or supporting
HART Service, as the case may be.

 

2

 

 

Section 2.03. Additional Unspecified Services. (a) After the date of this
Agreement, if HART or HBIO (i) identifies a service that (x) the HBIO Entities
provided to the HART Business prior to the Distribution Date that HART
reasonably needs in order for the HART Business to continue to operate in
substantially the same manner in which the HART Business operated prior to the
Distribution Date, and such service was not included on Schedule A (other than
because the Parties agreed such service shall not be provided), or (y) the HART
Entities provided to HBIO or its Affiliates prior to the Distribution Date that
HBIO reasonably needs in order for the HBIO Business to continue to operate in
substantially the same manner in which the HBIO Business operated prior to the
Distribution Date, and such service was not included on Schedule B (other than
because the Parties agreed such service shall not be provided), and
(ii) provides written notice to the other Party within one hundred twenty
(120) days following the Distribution Date requesting such additional services,
then such other party shall use its commercially reasonable efforts to provide
such requested additional services (such additional services, the “Additional
Services”); provided, however, that no Party shall be obligated to provide any
Additional Service if it does not, in its reasonable judgment, have adequate
resources to provide such Additional Service or if the provision of such
Additional Service would significantly disrupt the operation of its businesses.
Notwithstanding the foregoing, the Provider shall promptly notify the Recipient
if it deems itself unable to provide such Additional Service, and will use
commercially reasonable efforts to cooperate with the Recipient to identify and
engage a third party to provide comparable services to the Recipient, the
payment for which will be negotiated directly between the Recipient and such
third party. In connection with any request for Additional Services in
accordance with this Section 2.03(a), the HBIO Services Manager and the HART
Services Manager shall in good faith negotiate the terms of a supplemental
Schedule, which terms shall be consistent with the terms of, and the pricing
methodology used for, similar Services provided under this Agreement. The
Parties shall agree to the applicable Service Charge and the supplemental
Schedule shall describe in reasonable detail the nature, scope, service
period(s), termination provisions and other terms applicable to such Additional
Services. Each supplemental Schedule, as agreed to in writing by the Parties,
shall be deemed part of this Agreement as of the date of such agreement and the
Additional Services set forth therein shall be deemed “Services” provided under
this Agreement, in each case subject to the terms and conditions of this
Agreement.

 

(b) After the date of this Agreement, if (i) (x) a Recipient requests or (y) a
Provider reasonably determines that the Recipient’s business requires, the
Provider to increase, relative to historical levels prior to the Distribution
Date, the volume, amount, level or frequency, as applicable, of any Service
provided by such Provider and (ii) such increase is reasonably determined by the
Recipient as necessary for the Recipient to operate its businesses (such
increases, the “Service Increases”), then such Provider shall use its
commercially reasonable efforts to provide the Service Increases in accordance
with such request; provided, however, that the Provider shall not be obligated
to provide any Service Increase if it does not, in its reasonable judgment, have
adequate resources to provide such Service Increase or if the provision of such
Service Increase would significantly disrupt the operation of its businesses.
Notwithstanding the foregoing, the Provider shall promptly notify the Recipient
if it deems itself unable to provide such Service Increase, and will use
commercially reasonable efforts to cooperate with the Recipient to identify and
engage a third party to provide comparable services to the Recipient, the
payment for which will be negotiated directly between the Recipient and such
third party. In connection with any request for Service Increases in accordance
with this Section 2.03(b), the HBIO Services Manager and the HART Services
Manager shall in good faith negotiate the terms of an amendment to the
applicable Schedule, which amendment shall be consistent with the terms of, and
the pricing methodology used for, the applicable Service. Each amended Schedule,
as agreed to in writing by the Parties, shall be deemed part of this Agreement
as of the date of such agreement and the Service Increases set forth therein
shall be deemed a part of the “Services” provided under this Agreement, in each
case subject to the terms and conditions of this Agreement.

 

Section 2.04. New Services. (a) From time to time during the term of this
Agreement, either Party may request the other Party to provide additional or
different services which such other Party is not expressly obligated to provide
under this Agreement (the “New Services”). The Party receiving such request
shall consider such request in good faith; provided, however, that no Party
shall be obligated to provide any New Services, including because, after
negotiations between the Parties pursuant to Section 2.04(b), the Parties fail
to reach an agreement with respect to the terms (including the Service Charges)
applicable to the provision of such New Services.

 

3

 

 

(b) In connection with any request for New Services in accordance with
Section 2.04(a), the HBIO Services Manager and the HART Services Manager shall
in good faith (i) negotiate the applicable Service Charge and the terms of a
supplemental Schedule, which supplemental Schedule shall describe in reasonable
detail the nature, scope, Service period(s), termination provisions and other
terms applicable to such New Services, and (ii) determine any costs and
expenses, including any start-up costs and expenses, that would be incurred by
the Provider in connection with the provision of such New Services, which costs
and expenses shall be borne solely by the Recipient. Each supplemental Schedule,
as agreed to in writing by the Parties, shall be deemed part of this Agreement
as of the date of such agreement and the New Services set forth therein shall be
deemed “Services” provided under this Agreement, in each case subject to the
terms and conditions of this Agreement. The provision of New Services between
the Parties may also be governed by a separate agreement if the Parties deem it
necessary or desirable at such time.

 

Section 2.05. Transition Services Managers. (a) HBIO hereby appoints and
designates the individual holding the HBIO position set forth on Exhibit I to
act as its initial services manager (the “HBIO Services Manager”), who will be
directly responsible for coordinating and managing the delivery of the HBIO
Services and have authority to act on HBIO’s behalf with respect to matters
relating to this Agreement. The HBIO Services Manager will work with the
personnel of the HBIO Entities to periodically address issues and matters raised
by HART relating to this Agreement. Notwithstanding the requirements of
Section 11.05, all communications from HART to HBIO pursuant to this Agreement
regarding routine matters involving the Services set forth on the Schedules
shall be made through the HBIO Services Manager, or such other individual as
specified by the HBIO Services Manager in writing and delivered to HART by email
or facsimile transmission with receipt confirmed. HBIO shall notify HART of the
appointment of a different HBIO Services Manager, if necessary, in accordance
with Section 11.05.

 

(b) HART hereby appoints and designates the individual holding the HART position
set forth on Exhibit I to act as its initial services manager (the “HART
Services Manager”), who will be directly responsible for coordinating and
managing the delivery of HART Services and have authority to act on HART’s
behalf with respect to matters relating to this Agreement. The HART Services
Manager will work with the personnel of the HART Entities to periodically
address issues and matters raised by HBIO relating to this Agreement.
Notwithstanding the requirements of Section 11.05, all communications from HBIO
to HART pursuant to this Agreement regarding routine matters involving the
Services set forth on the Schedules shall be made through the HART Services
Manager or such other individual as specified by the HART Services Manager in
writing and delivered to HBIO by email or facsimile transmission with receipt
confirmed. HART shall notify HBIO of the appointment of a different HART
Services Manager, if necessary, in accordance with Section 11.05.

 

Section 2.06. Personnel. (a) The Provider of any Service will make available to
the Recipient of such Service such personnel as may be necessary to provide such
Service (who shall be appropriately qualified for purposes of the provision of
such Service by the Provider). The Provider will have the right, in its
reasonable discretion, to (i) designate which personnel it will assign to
perform such Service, and (ii) remove and replace such personnel at any time, so
long as there is no resulting increase in costs or decrease in the level of
service for the Recipient; provided, however, that the Provider will use its
commercially reasonable efforts to limit the disruption to the Recipient in the
transition of the Services to different personnel.

 

(b) In the event that the provision of any Service by the Provider requires, as
set forth in the Schedules, the cooperation and services of the applicable
personnel of the Recipient, the Recipient will make available to the Provider
such personnel (who shall be appropriately qualified for purposes of the
provision of such Service by the Provider) as may be necessary for the Provider
to provide such Service. The Recipient will have the right, in its reasonable
discretion, to (i) designate which personnel it will make available to the
Provider in connection with the provision of such Service, and (ii) remove and
replace such personnel at any time, so long as there is no resulting increase in
costs to, or any adverse effect to the provision of such Service by, the
Provider; provided, however, that the Recipient will use its commercially
reasonable efforts to limit the disruption to the Provider in the transition of
such personnel. The Provider may, in its reasonable discretion and following
discussions with the Recipient, request the Recipient to remove and/or replace
any such personnel from their roles in respect of the Services being provided by
the Provider.

 

(c) No Provider shall be liable under this Agreement for any Liabilities
incurred by the Recipient Indemnified Parties to the extent that they are
attributable to or a consequence of any actions or inactions of the personnel of
the Recipient, except for any such actions or inactions undertaken pursuant to
the direction of the Provider.

 

4

 

 

ARTICLE III

HBIO MATERIALS

 

Section 3.01. Corporate Policies. (a) HBIO shall provide HART copies of the
corporate compliance policies and manuals published on the HBIO Intranet (the
“HBIO Materials”). Subject to the terms and conditions of this Agreement, HBIO
grants to HART a non-exclusive, royalty-free, fully paid-up, worldwide license
to create or have created materials based on the HBIO Materials for distribution
to employees and suppliers of HART and use such materials in the operation of
the HART Business in substantially the same manner as the HBIO Materials were
used by HBIO prior to the Distribution. It is understood and agreed that HBIO
makes no representation or warranty, express or implied, as to the accuracy or
completeness of any of the HBIO Materials, as to whether the HBIO Materials
comply with Law, as to the non-infringement of any of the HBIO Materials or as
to the suitability of any of the HBIO Materials for use by HART in respect of
its business, or otherwise.

 

(b) Notwithstanding the foregoing and except as may be expressly provided for in
the Intellectual Property Matters Agreement between the Parties, the text of any
materials created by or for HART, and related to, or based upon, any of the HBIO
Materials, may not contain any references to HBIO (or any of HBIO’s marks,
names, trade dress, logos or other source or business identifiers, including the
HBIO Name and HBIO Marks), HBIO’s publications, HBIO’s personnel (including
senior management), HBIO’s management structures or any other indication that
such materials are based upon any of the HBIO Materials.

 

Section 3.02. Limitation on Rights and Obligations with Respect to the HBIO
Materials. (a) HBIO shall have no obligation to (i) notify HART of any changes
or proposed changes to any of the HBIO Materials, (ii) include HART in any
consideration of proposed changes to any of the HBIO Materials, (iii) provide
draft changes of any of the HBIO Materials to HART for review and/or comment or
(iv) provide HART with any updated materials relating to any of the HBIO
Materials, except as such updated materials may be necessary in order to permit
HART to comply with the requirements of any corporate policy that is contained
in the HBIO Materials and with which HART is otherwise required to comply. HART
acknowledges and agrees that, except as expressly set forth above, HBIO reserves
all rights (including all Intellectual Property rights) in, to and under the
HBIO Materials and no rights with respect to ownership or use, except as
otherwise expressly provided in this Agreement or the Intellectual Property
Matters Agreement, shall vest in HART. The Parties acknowledge and agree that
the HBIO Materials are the confidential Information of HBIO. HART shall use at
least the same degree of care to prevent and restrain the unauthorized use or
disclosure of any materials created by or for HART that are based upon any of
the HBIO Materials as it uses for its other confidential Information of a like
nature, but in no event less than a reasonable degree of care. HART will allow
HBIO reasonable access to personnel and information as reasonably necessary to
determine HART’s compliance with the provisions set forth above; provided,
however, such access shall not unreasonably interfere with any of the business
or operations of HART. Subject to Section 9.01, in the event that HBIO
determines that HART has not materially complied with some or all of its
obligations with respect to any or all of the HBIO Materials, and such failure
to comply shall continue uncured for a period of thirty (30) days after receipt
by HART of a written notice of such failure from HBIO, HBIO may terminate HART’s
rights with respect to such HBIO Materials upon written notice to HART and, in
such case, HBIO shall be entitled to require such HBIO Materials to be returned
to HBIO or destroyed and any materials created by or for HART that are based
upon such HBIO Materials to be destroyed (with such destruction certified by
HART in writing to HBIO promptly after such termination).

 

(b) If HART determines to cease to avail itself of any of the HBIO Materials or
upon expiration or termination of any period during which HART is permitted to
use any of the HBIO Materials, HBIO and HART shall cooperate in good faith to
take reasonable and appropriate actions to effectuate such determination,
expiration or termination, to arrange for the return to HBIO or destruction of
such HBIO Materials and to protect HBIO’s rights and interests in such HBIO
Materials.

 

5

 

 

ARTICLE IV

OTHER ARRANGEMENTS

 

Section 4.01. Software and Software Licenses.

 

(a) If and to the extent requested by HART, HBIO shall use commercially
reasonable efforts to assist HART in its efforts to obtain licenses (or other
appropriate rights) to use, duplicate and distribute, as necessary and
applicable, certain computer software necessary for HBIO to provide, or HART to
receive, HBIO Services (which shall include providing HART the opportunity to
receive a copy of, or participate in, any communication between HBIO and the
applicable third-party licensor in connection therewith); provided, however,
that HBIO and HART shall identify the specific types and quantities of any such
software licenses; provided, further, that HBIO shall not be required to pay any
fees or other payments or incur any obligations or liabilities to enable HART to
obtain any such license or rights; provided, further, that HBIO shall not be
required to seek broader rights or more favorable terms for HART than those
applicable to HBIO or HART, as the case may be, prior to the date of this
Agreement or as may be applicable to HBIO from time to time hereafter; and,
provided, further, that HART shall bear only those costs that relate solely and
directly to obtaining such licenses (or other appropriation rights) in the
ordinary course. The Parties acknowledge and agree that there can be no
assurance that HBIO’s efforts will be successful or that HART will be able to
obtain such licenses or rights on acceptable terms or at all and, where HBIO
enjoys rights under any enterprise or site license or similar license, the
Parties acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated entities.
In the event that HART is unable to obtain such software licenses, the Parties
shall work together using commercially reasonable efforts to obtain an
alternative software license to allow HBIO to provide, or HART to receive, such
HBIO Services, and the Parties shall negotiate in good faith an amendment to the
applicable Schedule to reflect any such new arrangement, which amended Schedule
shall not require HART to pay for any fees, expenses or costs relating to the
software license that HART was unable to obtain pursuant to the provisions of
this Section 4.01(a).

 

(b) If and to the extent requested by HBIO, HART shall use commercially
reasonable efforts to assist HBIO in its efforts to obtain licenses (or other
appropriate rights) to use, duplicate and distribute, as necessary and
applicable, certain computer software necessary for HART to provide, or HBIO to
receive, HART Services (which assistance shall include providing HBIO the
opportunity to receive a copy of, or participate in, any communication between
HART and the applicable third party licensor in connection therewith); provided,
however, that HBIO and HART shall identify the specific types and quantities of
any such software licenses; provided, further, that HART shall not be required
to pay any fees or other payments or incur any obligations or liabilities to
enable HBIO to obtain any such license or rights; provided, further, that HART
shall not be required to seek broader rights or more favorable terms for HBIO
than those applicable to HBIO or HART, as the case may be, prior to the date of
this Agreement or as may be applicable to HART from time to time hereafter; and,
provided, further, that HBIO shall bear only those costs that relate solely and
directly to obtaining such licenses (or other appropriation rights) in the
ordinary course. The Parties acknowledge and agree that there can be no
assurance that HART’s efforts will be successful or that HBIO will be able to
obtain such licenses or rights on acceptable terms or at all and, where HART
enjoys rights under any enterprise or site license or similar license, the
Parties acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated entities.
In the event that HBIO is unable to obtain such software licenses, the Parties
shall work together using commercially reasonable efforts to obtain an
alternative software license to allow HART to provide, or HBIO to receive, such
HART Services, and the Parties shall negotiate in good faith an amendment to the
applicable Schedule to reflect any such new arrangement, which amended Schedule
shall not require HBIO to pay for any fees, expenses or costs relating to the
software license that HBIO was unable to obtain pursuant to the provisions of
this Section 4.01(b).

 

(c) In the event that there are any costs associated with obtaining software
licenses in accordance with Section 4.01 that (i) would not be payable in the
ordinary course in connection with a third-party demand to resolve an issue that
is unrelated to the Recipient or the license that the Recipient is seeking to
obtain, and (ii) would not have been payable by the Recipient absent the need
for a consent or waiver in connection with the license that the Recipient is
seeking to obtain, such costs shall be split 50/50 between the Provider and the
Recipient.

 

(d) For the avoidance of doubt, the terms of this Section 4.01 shall apply only
to commercially available software obtained by the Parties in the ordinary
course of business.

 

6

 

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

Section 5.01. HBIO Computer-Based and Other Resources. From and after the date
of this Agreement, HART and its Affiliates shall cause all of their personnel
having access to the HBIO Intranet or such other computer software, networks,
hardware, technology or computer based resources pursuant to the Separation
Agreement, or any Ancillary Agreement, or in connection with performance,
receipt or delivery of a Service, to comply with all security guidelines
(including physical security, network access, internet security, confidentiality
and personal data security guidelines) of HBIO and its Affiliates (of which HBIO
provides HART notice). HART shall ensure that the access contemplated by this
Section 5.01 shall be used by such personnel only for the purposes contemplated
by, and subject to the terms of, this Agreement.

 

Section 5.02. Access to Facilities.

 

(a) HART shall, and shall cause its Subsidiaries to, allow HBIO and its
Representatives reasonable access to the facilities of HART necessary for HBIO
to fulfill its obligations under this Agreement.

 

(b) HBIO shall, and shall cause its Subsidiaries to, allow HART and its
Representatives reasonable access to the facilities of HBIO necessary for HART
to fulfill its obligations under this Agreement.

 

Notwithstanding the other rights of access of the Parties under this Agreement,
each Party shall, and shall cause its Subsidiaries to, afford the other Party,
its Subsidiaries and Representatives, following not less than five (5) business
days’ prior written notice from the other Party, reasonable access during normal
business hours to the facilities, information, systems, infrastructure, and
personnel of the relevant Providers as reasonably necessary for the other Party
to verify the adequacy of internal controls over information technology,
reporting of financial data and related processes employed in connection with
the Services, including in connection with verifying compliance with Section 404
of the Sarbanes-Oxley Act of 2002; provided, however, such access shall not
unreasonably interfere with any of the business or operations of such Party or
its Subsidiaries.

 

(c) Except as otherwise permitted by the other Party in writing, each Party
shall permit only its authorized Representatives, contractors, invitees or
licensees to access the other Party’s facilities.

 

5.03 Cooperation. It is understood that it will require the significant efforts
of both Parties to implement this Agreement and to ensure performance of this
Agreement by the Parties at the agreed upon levels in accordance with all of the
terms and conditions of this Agreement. The Parties will cooperate, acting in
good faith and using commercially reasonable efforts, to effect a smooth and
orderly transition of the Services provided under this Agreement from the
Provider to the Recipient (including repairs & maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services); provided, however, that this Section 5.03
shall not require either Party to incur any out-of-pocket costs or expenses
unless and except as expressly provided in this Agreement or otherwise agreed to
in writing by the Parties.

 

ARTICLE VI

COSTS AND DISBURSEMENTS

 

Section 6.01. Costs and Disbursements. (a)  Except as otherwise provided in this
Agreement or in the Schedules to this Agreement, a Recipient of Services shall
pay to the Provider of such Services a monthly fee for the Services (or category
of Services, as applicable) (each fee constituting a “Service Charge” and,
collectively, “Service Charges”), which Service Charges shall be agreed to by
the Parties from time to time and generally determined in a manner consistent
with the methodology used by HBIO for assessing fees with respect to the HART
Business; provided further that to the extent the Service Charge for a
particular Service is accrued on an hourly basis, such Service Charge shall be
paid monthly by the Recipient and include the aggregate amount of the hourly
charges for the immediate preceding month. During the term of this Agreement,
the amount of a Service Charge for any Services (or category of Services, as
applicable) may increase to the extent of: (i) any increases mutually agreed to
by the Parties, (ii) any Service Charges applicable to any Additional Services
or New Services, and (iii) any increase in the rates or charges imposed by any
third-party provider that is providing Services. Together with any monthly
invoice for Service Charges, the Provider shall provide the Recipient with
documentation to support the calculation of such Service Charges.

 

7

 

 

(b) Recipient shall reimburse Provider for all reasonable out-of-pocket costs
and expenses incurred by Provider or its Affiliates in connection with providing
the Services to the extent that such costs and expenses are not reflected in the
Service Charge for such Services; provided, however, that any such cost or
expense not consistent with historical practice between the Parties and
exceeding $2,500 per month, for any Service (including business travel and
related expenses) shall require advance approval of the Recipient. Any
authorized travel-related expenses incurred in performing the Services shall be
incurred and charged to Recipient in accordance with Provider’s then applicable
business travel policies.

 

(c) The Recipient shall pay the amount of each such invoice by wire transfer (or
such other method of payment as may be agreed between the Parties) to the
Provider within thirty (30) days of the receipt of each such invoice, including
appropriate documentation as described herein, as instructed by the Provider. In
the absence of a timely notice of billing dispute in accordance with the
provisions of Article IX of this Agreement, if the Recipient fails to pay such
amount by the due date, the Recipient shall be obligated to pay to the Provider,
in addition to the amount due, interest at an annual default interest rate of
three percent (3%), or the maximum legal rate whichever is lower (the “Interest
Payment”), accruing from the date the payment was due through the date of actual
payment.

 

(d) Subject to the confidentiality provisions set forth in Section 11.03, each
Party shall, and shall cause their respective Affiliates to, provide, upon ten
(10) days’ prior written notice from the other Party, any information within
such Party’s or its Affiliates’ possession that the requesting Party reasonably
requests in connection with any Services being provided to such requesting Party
by an unaffiliated third-party provider, including any applicable invoices,
agreements documenting the arrangements between such third-party provider and
the Provider and other supporting documentation; provided, however, that each
Party shall make no more than one such request during any fiscal quarter.

 

Section 6.02. Taxes. (a) Without limiting any provisions of this Agreement, the
Recipient shall bear any and all sales, use, transaction and transfer taxes and
other similar charges (and any related interest and penalties) imposed on, or
payable with respect to, any fees or charges, including any Service Charges,
payable by it pursuant to this Agreement; provided, however, that any applicable
gross receipts taxes shall be borne by the Provider unless the Provider is
required by law to obtain, or allowed to separately invoice for and obtain,
reimbursement of such taxes from the Recipient.

 

(b) Notwithstanding anything to the contrary in this Section 6.02, or elsewhere
in this Agreement, the Recipient shall be entitled to withhold from any payments
to the Provider any such taxes that Recipient is required by law to withhold and
shall pay over such taxes to the applicable taxing authority.

 

ARTICLE VII 

STANDARD FOR SERVICE

 

Section 7.01. Standard for Service. Except where the Provider is restricted by
an existing contract with a third party or by Law, the Provider agrees (i) to
perform the Services with substantially the same nature, quality, standard of
care and service levels at which the same or similar services were performed by
or on behalf of the Provider prior to the Distribution Date or, if not so
previously provided, then substantially similar to that which are applicable to
similar services provided to the Provider’s Affiliates or other business
components; (ii) upon receipt of written notice from the Recipient identifying
any outage, interruption or other failure of any Service, to respond to such
outage, interruption or other failure of any Service in a manner that is
substantially similar to the manner in which such Provider or its Affiliates
responded to any outage, interruption or other failure of the same or similar
services prior to the Distribution Date. The Parties acknowledge that an outage,
interruption or other failure of any Service shall not be deemed to be a breach
of the provisions of this Section 7.01 so long as the applicable Provider
complies with the foregoing clause (ii). As of, or following, the date of this
Agreement, if the Provider is or becomes aware of any restriction on the
Provider by an existing contract with a third-party that would restrict the
nature, quality, standard of care or service levels applicable to delivery of
the Services to be provided by the Provider to the Recipient, the Provider shall
promptly notify the Recipient of any such restriction (which notice shall in any
event precede any change to, or reduction in, the nature, quality, standard of
care or service levels applicable to delivery of the Services resulting from
such restriction) and use commercially reasonable efforts in good faith to
provide such Services in a manner as closely as possible to the standards
described in this Section 7.01, and the Parties shall negotiate in good faith an
amendment to the applicable Schedule to reflect any such new arrangement.

 

8

 

 

Section 7.02. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THE SERVICES ARE PROVIDED
AS-IS, THAT THE RECIPIENTS ASSUME ALL RISKS AND LIABILITY ARISING FROM OR
RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES AND EACH PROVIDER MAKES NO
REPRESENTATION OR WARRANTY WITH RESPECT THERETO. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, PROVIDERS HEREBY EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE TRANSITION SERVICES FOR A
PARTICULAR PURPOSE.

 

Section 7.03. Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. No Party will knowingly take any action in
violation of any such applicable Law that results in Liability being imposed on
the other Party.

 

ARTICLE VIII

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 8.01. Consequential and Other Damages. Notwithstanding anything to the
contrary contained in the Separation Agreement, any other Ancillary Agreement or
this Agreement, except with respect to its obligations to provide indemnity
under Section 8.04, the Provider shall not be liable to the Recipient or any of
its Affiliates or Representatives, whether in contract, tort (including
negligence and strict liability) or otherwise, at law or equity, for any
special, indirect, incidental, punitive or consequential damages whatsoever
(including lost profits or damages calculated on multiples of earnings
approaches), which in any way arise out of, relate to or are a consequence of,
the performance or nonperformance by the Provider (including any Affiliates and
Representatives of the Provider and any third-party providers, in each case,
providing the applicable Services) under this Agreement or the provision of, or
failure to provide, any Services under this Agreement, including with respect to
loss of profits, business interruptions or claims of customers.

 

Section 8.02. Limitation of Liability. Except with respect to its obligations to
provide indemnity under Section 8.04, the Liabilities of each Provider and its
Affiliates and Representatives, collectively, under this Agreement for any act
or failure to act in connection herewith (including the performance or breach of
this Agreement), or from the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, shall not exceed the
total aggregate Service Charges (excluding any third-party costs and expenses
included in such Service Charges) actually paid to such Provider by the
Recipient pursuant to this Agreement.

 

Section 8.03. Obligation To Reperform; Liabilities. In the event of any breach
of this Agreement by any Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to re-perform in
a commercially reasonable manner), the Provider shall (a) promptly correct in
all material respects such error, defect or breach or re-perform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in Sections
8.01 and 8.02, reimburse the Recipient and its Affiliates and Representatives
for Liabilities attributable to such breach by the Provider. The remedy set
forth in this Section 8.03 shall be the sole and exclusive remedy of the
Recipient for any such breach of this Agreement, except to the extent that
Provider is also required to indemnify any Recipient Indemnified Party pursuant
to Section 8.04 as a result of such breach. Any request for re-performance in
accordance with this Section 8.03 by the Recipient must be in writing and
specify in reasonable detail the particular error, defect or breach, and such
request must be made no more than one (1) month from the date that Recipient
became aware that such breach occurred.

 

9

 

 

Section 8.04. Provider Indemnity. Each Provider hereby agrees to indemnify,
defend and hold harmless each applicable Recipient and its Affiliates and
Representatives (each a “Recipient Indemnified Party”), from and against any and
all Liabilities from third-party claims brought against a Recipient Indemnified
Party arising from, relating to, or in connection with the provision of any
Services by such Provider or any of its Affiliates, Representatives or other
Persons providing such Services pursuant to or contemplated by this Agreement,
except to the extent that such Liabilities arise out of, relate to or are a
consequence of the applicable Recipient’s bad faith, gross negligence or willful
misconduct.

 

Section 8.05. Recipient Indemnity. Each Recipient hereby agrees to indemnify,
defend and hold harmless each applicable Provider and its Affiliates and
Representatives (each a “Provider Indemnified Party”), from and against any and
all Liabilities from third-party claims brought against a Provider Indemnified
Party arising from, relating to, or in connection with the negligence, or
intentional or willful misconduct of Recipient or any of its Affiliates,
Representatives or other Persons in their use of any Services pursuant to or
contemplated by this Agreement, except to the extent that such Liabilities arise
out of, relate to or are a consequence of the applicable Provider’s bad faith,
gross negligence or willful misconduct.

 

Section 8.06. Indemnification Procedures. The applicable provisions of Article V
of the Separation Agreement shall govern the procedure for claims for
indemnification under this Agreement.

 

Section 8.07. Liability for Payment Obligations. Nothing in this Article VIII
shall be deemed to eliminate or limit, in any respect, HBIO’s or HART’s express
obligation in this Agreement to pay Termination Charges or Service Charges for
Services rendered in accordance with this Agreement.

 

Section 8.08. Exclusion of Other Remedies. The provisions of Sections 8.03,
8.04, and 8.05 of this Agreement shall be the sole and exclusive remedies of the
Recipient Indemnified Parties and Provider Indemnified Parties, as applicable,
for any claim, loss, damage, expense or liability, whether arising from statute,
principle of common or civil law, principles of strict liability, tort, contract
or otherwise under this Agreement.

 

ARTICLE IX

DISPUTE RESOLUTION

 

Section 9.01. Dispute Resolution.

 

(a) In the event of any dispute, controversy or claim arising out of or relating
to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), HBIO and HART
agree that the HBIO Services Manager and the HART Services Manager (or such
other persons as HBIO and HART may designate) shall negotiate in good faith in
an attempt to resolve such Dispute amicably. If such Dispute has not been
resolved to the mutual satisfaction of HBIO and HART within thirty (30) days
after the initial written notice of the Dispute (or such longer period as the
Parties may agree), then such Dispute shall be resolved in accordance with the
dispute resolution process referred to in Article IX of the Separation
Agreement; provided, however, that such dispute resolution process shall not
modify or add to the remedies available to the Parties under this Agreement.
Nothing in this Article IX will prevent either HBIO or HART from seeking
injunctive relief if any delay resulting from the efforts to resolve the Dispute
through the procedures set forth in Article IX of the Separation Agreement could
result in serious and irreparable injury to either company.

 

(b) In any Dispute regarding the amount of a Service Charge, if such Dispute is
finally resolved pursuant to the dispute resolution process set forth or
referred to in Section 9.01(a) and it is determined that the Service Charge that
the Provider has invoiced the Recipient, and that the Recipient has paid to the
Provider, is greater or less than the amount that the Service Charge should have
been, then (a) if it is determined that the Recipient has overpaid the Service
Charge, the Provider shall within five (5) business days after such
determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (b) if it is
determined that the Recipient has underpaid the Service Charge, the Recipient
shall within five (5) business days after such determination reimburse the
Provider an amount of cash equal to such underpayment, plus the Interest
Payment, accruing from the date such payment originally should have been made by
the Recipient to the time of payment by the Recipient.

 

10

 

 

ARTICLE X

TERM AND TERMINATION

 

Section 10.01. Term and Termination. (a) This Agreement shall commence
immediately upon the Distribution Date and shall terminate upon the earlier to
occur of: (i) the last date on which either Party is obligated to provide any
Service to the other Party in accordance with the terms of this Agreement or
(ii) the mutual written agreement of the Parties to terminate this Agreement in
its entirety.

 

(b) A Recipient may from time to time terminate this Agreement with respect to
the entirety of any individual Service but not a portion thereof:

 

(i) for any reason or no reason, upon providing at least thirty (30) days’ prior
written notice to the Provider; or

 

(ii) without prejudice to a Recipient’s rights with respect to a Force Majeure,
if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to exist thirty (30) days after receipt by the Provider of
written notice of such failure from the Recipient.

 

A Provider may terminate this Agreement with respect to one or more Services, in
whole but not in part, at any time upon prior written notice to the Recipient if
the Recipient has failed to perform any of its material obligations under this
Agreement relating to such Services, including making payment of Service Charges
when due, and such failure shall continue uncured for a period of thirty
(30) days after receipt by the Recipient of a written notice of such failure
from the Provider. The relevant Schedule shall be updated to reflect any
terminated Service. In the event that any Service is terminated other than at
the end of a month, the Service Charge associated with such Service shall be
pro-rated appropriately. The Parties acknowledge that there may be
interdependencies among the Services being provided under this Agreement that
are not identified on the applicable Schedules and agree that, if the Provider’s
ability to provide a particular Service in accordance with this Agreement is
materially and adversely affected by the termination of another Service in
accordance with Section 10.01(b)(i) prior to the expiration of the period of the
maximum duration for such Service, then the Parties shall negotiate in good
faith to amend the Schedule relating to such impacted continuing Service, which
amendment shall be consistent with the terms of, and the pricing methodology
used for, comparable Services.

 

(c) A Recipient may from time to time request a reduction in part of the scope
or amount of any Service that is identified on the applicable Schedule as being
subject to the provisions of this Section 10.01(c). If requested to do so by
Recipient, the Provider agrees to discuss in good faith appropriate reductions
to the relevant Service Charges in light of all relevant factors including the
costs and benefits to the Provider of any such reductions. If, after such
discussions, the Recipient and the Provider do not agree to any requested
reduction of the scope or amount of any Service and the relevant Service Charges
in connection therewith, then there shall be no change to the scope or amount of
any Services or Service Charges under this Agreement. In the event that a
Recipient and a Provider agree to any reduction of a Service and the relevant
Service Charges, the relevant Schedule shall be updated to reflect such reduced
Service. Each amended Schedule, as agreed to in writing by the Parties, shall be
deemed part of this Agreement as of the date of such agreement and any such
reduced Service shall be deemed “Services” provided under this Agreement, in
each case subject to the terms and conditions of this Agreement. In the event
that any Service is reduced other than at the end of a month, the Service Charge
associated with such Service for the month in which such Service is reduced
shall be pro-rated appropriately.

 

11

 

 

(d) In connection with the termination of any Service other than the Services
identified on the Schedules as not being subject to the provisions of this
Section 10.01(d), if the Recipient reasonably determines that it will require
such Service to continue beyond the date on which such Service is scheduled to
terminate (either in accordance with any termination notice provided pursuant to
Section 10.01(b)(i) or the termination date specified in the applicable
Schedule), the Recipient may request the other Provider to extend such Service
for a specified period beyond the scheduled termination of such Service (which
period shall in no event be longer than ninety (90) days, a “Service Extension”)
by written notice to the Provider no less than thirty (30) days prior to the
date of such scheduled termination, and the Provider shall use commercially
reasonable efforts to comply with such Service Extension; provided, however,
that (i) there shall be no more than one (1) Service Extension with respect to
each Service and (ii) the Provider shall not be obligated to provide such
Service Extension if a third-party consent is required and cannot be obtained by
the Provider following reasonable efforts to obtain the same. Within five
(5) days following either Party’s receipt of a written notice requesting a
Service Extension, the HBIO Services Manager and the HART Services Manager shall
in good faith (x) negotiate the terms of an amendment to the applicable
Schedule, which amendment shall be consistent with the terms of, and the pricing
methodology used for, the applicable Service, and (y) determine the costs and
expenses (which shall not include any Service Charges payable under this
Agreement), if any, that would be incurred by the Provider or the Recipient, as
the case may be, in connection with the provision of such Service Extension,
which costs and expenses shall be borne solely by the Party requesting the
Service Extension. Each amended Schedule, as agreed to in writing by the
Parties, shall be deemed part of this Agreement as of the date of such agreement
and any Services provided pursuant to such Service Extensions shall be deemed
“Services” provided under this Agreement, in each case subject to the terms and
conditions of this Agreement.

 

Section 10.02. Effect of Termination. Upon termination of any Service pursuant
to this Agreement, the Provider of the terminated Service will have no further
obligation to provide the terminated Service, and the relevant Recipient will
have no obligation to pay any future Service Charges relating to any such
Service; provided, however, that the Recipient shall remain obligated to the
relevant Provider for the Service Charges owed and payable in respect of
Services provided prior to the effective date of termination. In connection with
termination of any Service, the provisions of this Agreement not relating solely
to such terminated Service shall survive any such termination, and in connection
with a termination of this Agreement, Article I, Article VIII (including
liability in respect of any indemnifiable Liabilities under this Agreement
arising or occurring on or prior to the date of termination), Article IX,
Article X, Article XI, all confidentiality obligations under this Agreement and
liability for all due and unpaid Service Charges, shall continue to survive
indefinitely.

 

Section 10.03. Force Majeure. (a) Neither Party shall be deemed to be in default
of this Agreement for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided, however, that
(i) such Party (or Person acting on its behalf) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations; and (ii) the nature, quality and standard of care that the Provider
shall provide in delivering a Service after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that the
Provider provides to its Affiliates and its other business components with
respect to such Service. In the event of an occurrence of a Force Majeure, the
Party whose performance is affected thereby shall give notice of suspension as
soon as reasonably practicable to the other stating the date and extent of such
suspension and the cause thereof, and such Party shall resume the performance of
such obligations as soon as reasonably practicable after the removal of such
cause.

 

(b) During the period of a Force Majeure, the Recipient shall be entitled to
seek an alternative service provider with respect to such Service(s) and shall
be entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Service Charges for such Services(s) throughout the
duration of such Force Majeure) if a Force Majeure shall continue to exist for
more than fifteen (15) consecutive days, it being understood that Recipient
shall not be required to provide any advance notice of such termination to
Provider.

 

ARTICLE XI

GENERAL PROVISIONS

 

Section 11.01. No Agency. Nothing in this Agreement shall be deemed in any way
or for any purpose to constitute any party an agent of another unaffiliated
party in the conduct of such other party’s business. A Provider of any Service
under this Agreement shall act as an independent contractor and not as the agent
of the Recipient in performing such Service, maintaining control over its
employees, its subcontractors and their employees and complying with all
withholding of income at source requirements, whether federal, state, local or
foreign.

 

Section 11.02. Subcontractors. A Provider may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, however, that (i) such Provider shall use the same degree of care in
selecting any such subcontractor as it would if such contractor was being
retained to provide similar services to the Provider and (ii) such Provider
shall in all cases remain primarily responsible for all of its obligations under
this Agreement with respect to the scope of the Services, the standard for
services as set forth in Article VII and the content of the Services provided to
the Recipient.

 

12

 

 

Section 11.03. Treatment of Information.

 

(a) Each Party shall, and shall cause all other persons providing or receiving
Services or having access to Information of the other Party to, (i) maintain the
confidentiality of the disclosing Party’s Information in accordance with Article
VII of the Separation Agreement, and (ii) comply with all other applicable
provisions of Article VII of the Separation Agreement in the performance of its
duties and obligations under this Agreement.

 

(b) Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

 

Section 11.04. Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

 

Section 11.05. Notices. Except with respect to routine communications by the
HBIO Services Manager and HART Services Manager under Section 2.05, all notices,
requests, claims, demands and other communications under this Agreement shall be
in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by overnight courier service,
by facsimile or electronic transmission with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 11.05):

 

  (i) if to HBIO:           Harvard Bioscience, Inc.
84 October Hill Road
Holliston, Massachusetts 01746
Attention: Chief Financial Officer

 

  (ii) if to HART:           Harvard Apparatus Regenerative Technology, Inc.
84 October Hill Road
Holliston, Massachusetts 01746
Attention: Chief Financial Officer

 

Section 11.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

Section 11.07. Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement, the Separation Agreement and the other Ancillary
Agreements constitute the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement.

 

Section 11.08. No Third-Party Beneficiaries. Except as provided in Article VIII
with respect to Provider Indemnified Parties and Recipient Indemnified Parties,
this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person, including any union or any
employee or former employee of HBIO or HART, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

 

13

 

 

Section 11.09. Governing Law. This Agreement (and any claims or disputes arising
out of or related to this Agreement or to the transactions contemplated by this
Agreement or to the inducement of any Party to enter into this Agreement or the
transactions contemplated by this Agreement, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the Laws of the Commonwealth of Massachusetts, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction.

 

Section 11.10. Amendment. No provision of this Agreement, including any
Schedules to this Agreement, may be amended, supplemented or modified except by
a written instrument making specific reference to this Agreement or any such
Schedules to this Agreement, as applicable, signed by all the Parties.

 

Section 11.11. Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Schedule are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) references to “$” shall mean U.S. dollars; (d) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) references to “written” or “in writing” include in electronic
form; (g) provisions shall apply, when appropriate, to successive events and
transactions; (h) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (i) HBIO and HART have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement; (j) a reference to any Person
includes such Person’s successors and permitted assigns; (k) any reference to
“days” means calendar days unless business days are expressly specified; and
(l) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded, if the
last day of such period is not a business day, the period shall end on the next
succeeding business day.

 

Section 11.12. Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 11.13. Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and thereto, respectively, and their
respective successors and permitted assigns; provided, however, that no Party
hereto or thereto may assign its respective rights or delegate its respective
obligations under this Agreement without the express prior written consent of
the other Party hereto (which consent may be withheld in such Party’s sole and
absolute discretion) and any assignment or attempted assignment in violation of
the foregoing will be null and void. Notwithstanding the preceding sentence, a
Party may assign this Agreement in connection with a merger transaction in which
such Party is not the surviving entity or the sale by such Party of all or
substantially all of its Assets, and upon the effectiveness of such assignment
the assigning Party shall be released from all of its obligations under this
Agreement if the surviving entity of such merger or the transferee of such
Assets shall agree in writing, in form and substance reasonably satisfactory to
the other Party, to be bound by all terms of this Agreement as if named as a
“Party” hereto. Any and all costs and expenses incurred by either Party in
connection with such assignment referenced in the prior sentence shall be borne
solely by the assigning Party

 

Section 11.14. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.14.

 

14

 

 

Section 11.15. Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of either HBIO or HART or their Affiliates shall have any
liability for any obligations or liabilities of HBIO or HART, respectively,
under this Agreement or for any claims based on, in respect of, or by reason of,
the transactions contemplated by this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

15

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

  

  Harvard Bioscience, Inc.         By: /s/ Jeffrey A. Duchemin     Name: Jeffrey
A. Duchemin     Title:   Chief Executive Officer        Harvard Apparatus
Regenerative Technology, Inc.         By: /s/ David Green     Name: David Green
    Title:   Chief Executive Officer

 

 

 

 

Schedule A

HBIO Services

 

Unless otherwise specified below, upon the request of HART, for the periods
commencing on the Distribution Date and ending on the respective end-dates
specified below, Harvard Bioscience, Inc. (“HBIO”) will provide the following
services to Harvard Apparatus Regenerative Technology, Inc. (“HART”), at the
monthly Service Charge described in Article VI of this Agreement, with such
increases or reductions thereto, or such additional fees and expenses, as may be
agreed upon by the parties.

 

SERVICE   DESCRIPTION OF SERVICE   CHARGES AFTER
DISTRIBUTION DATE   END DATE               Information Technology              
            Network Access  

HBIO Intranet on HBIO Servers and internet access on fiber optic line

 

  If HART continues to use HBIO systems and support, it will be charged for
fully loaded staff time based on time spent and a percentage of license and
maintenance fees reflective of the number of users.  Another fee for
infrastructure allocation (servers, lines, IT room, etc.) will also have to be
charged.   One Year After Distribution Date Email  

HBIO Servers with Minecast Security, Annual Licenses & Maint. Fees

 

    ERP  

Old Version of MK from Infor, Annual Licenses & Maint. Fees

 

    CRM   Old Version of Goldmine, Annual Licenses & Maint. Fees                
      Financial Reporting   Clarity, Annual License & Maint. Fees              
        Desktop Support, Report Writing   Service Provided by HBIO Staff        
              Paper, Toner, Copiers, Printers, Supplies, Laptops, Desktops  
HART employees use various copiers, printers and computers and related
supplies.  We will transfer all laptops, desktops, phones used by HART employees
to HART.     HBIO will charge HART for all supplies requisitioned by HART
employees and will pass on any rental/maintenance fees.   These will all be
itemized on a monthly invoice.   One Year After Distribution Date              
Phones                           Switchboard   All calls to main lines handled
by receptionist.   If HART continues to use these services, the expenses will be
itemized and charged on a monthly basis.   One Year After Distribution Date

 

 

 

 

Accounting                           G/L, Payables, A/R, Collection, Credit,
Inventory Processing, Cash Management, Audit, Reporting, Tax   Accounting
administration assistance.   Will charge fully loaded staff time.   One Year
After Distribution Date               Payroll and Benefit Admin   HBIO’s
subsidiary employees re: HART in Germany and Sweden will provide services for
HART until hired by HART’s applicable subsidiaries   Will charge fully loaded
staff time.   One Year After Distribution Date               Operations        
                  Shipping & Receiving   All handled by HBIO.   Will charge
fully loaded cost based on time reported.   One Year After Distribution Date    
          Purchasing   HBIO employee purchasing all HART components.   Employee
will become a HART employee or we will charge for time on a fully loaded basis.
  One Year After Distribution Date               Engineering                    
      Electronics, Mechanical, Software, Documentation, Management   Employees
hired for HART activities are charged to HART cost center.   Any shared HBIO
employees will allocate their time and HART will be charged on a monthly basis
their fully loaded cost.   One Year After Distribution Date              
Equipment Use   Model Maker, Oscilliscope   Will charge for use on an hourly
basis.   One Year After Distribution Date               Marketing              
            Website Development & Maint.   Currently being handled by HBIO staff
with content being provided by HART employees.   HART will be charged for all
direct expenses and with a fully loaded cost for any HBIO staff time.   One Year
After Distribution Date               Printed Materials, Mailings              
            Electronic Marketing Campaigns            

 

 

 

 

Schedule B

 

HART Services

 

Unless otherwise specified below, upon the request of HBIO, for the periods
commencing on the Distribution Date and ending on the respective end-dates
specified below, HART will provide the following services to HBIO, at the
monthly Service Charge described in Article VI of this Agreement, with such
increases or reductions thereto, or such additional fees and expenses, as may be
agreed upon by the parties.

 

SERVICE   DESCRIPTION OF SERVICE   CHARGES AFTER
DISTRIBUTION DATE   END DATE               Management                          
David Green and Tom McNaughton   Consulting services to assist HBIO in
transition with respect to new chief executive officer and new chief financial
officer   HBIO will be charged on a monthly basis for a fully loaded cost of
such services.   On or before three (3) months from the Distribution Date.

 

 

 

 

Exhibit I

Services Managers

 

  1. Initial HART Services Manager:

Thomas McNaughton, Chief Financial Officer

 

  2. Initial HBIO Services Manager:

Walter DiGiusto, President - Harvard Apparatus

 



 

